EXHIBIT 99.1 Synacor, Inc. Prices Public Offering of Common Stock BUFFALO, New York, April 6, 2017 – Synacor, Inc. (Nasdaq: SYNC) (Synacor), the trusted technology development, multiplatform services and revenue partner for video, internet and communications providers, device manufacturers, and enterprises, today announced the pricing of an underwritten public offering of 5,715,000 shares of its common stock at a price to the public of $3.50 per share.In connection with the offering, Synacor granted the underwriters a 30-day option to purchase 857,250 additional shares of common stock. All of the shares in the offering are being sold by Synacor. This offering is expected to close on or about April 11, 2017 subject to customary closing conditions.
